Case 2:19-ap-01028-NB   Doc 9 Filed 09/24/19 Entered 09/24/19 15:53:57   Desc
                        Main Document     Page 1 of 6
Case 2:19-ap-01028-NB   Doc 9 Filed 09/24/19 Entered 09/24/19 15:53:57   Desc
                        Main Document     Page 2 of 6
Case 2:19-ap-01028-NB   Doc 9 Filed 09/24/19 Entered 09/24/19 15:53:57   Desc
                        Main Document     Page 3 of 6
Case 2:19-ap-01028-NB   Doc 9 Filed 09/24/19 Entered 09/24/19 15:53:57   Desc
                        Main Document     Page 4 of 6
Case 2:19-ap-01028-NB   Doc 9 Filed 09/24/19 Entered 09/24/19 15:53:57   Desc
                        Main Document     Page 5 of 6
Case 2:19-ap-01028-NB   Doc 9 Filed 09/24/19 Entered 09/24/19 15:53:57   Desc
                        Main Document     Page 6 of 6
